PER CURIAM.
The certificate of allowance ■of an appeal from the original order of Mr. Justice Pryor was withdrawn and canceled upon the statement made to this court that the attorney general did not intend to proceed with that appeal. It was suggested that he did not then deem it necessary to so proceed. We need not consider whether, in view of the later rulings of the court below, the attorney general should now be permitted to recede from the position which was taken when the certificate was withdrawn, for this reason: Counsel on both sides, upon the argument of the appeal from the order of December 21, 1896, united, in informing the ■court that this proceeding had resulted in a final order under section 2429 of the Code of Civil Procedure. An appeal from this final order will bring up every question sought to be reviewed by the appeal for which authority is now asked. It will also bring up other crucial questions. We think it is in tire interest of economy, both of time and expense, that all questions should be ■reviewed on a single appeal from this final order. We must therefore decline to grant the ■certificate now asked.